Citation Nr: 0017900	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-02 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for lumbar disc herniation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active duty for training from February 1993 
to June 1993.  The veteran also served on active duty from 
February 1994 to September 1994.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1998 rating decision by the Buffalo, New York RO 
that denied entitlement to service connection for lumbar disc 
herniation.


FINDINGS OF FACT

1.  The veteran's claim that she has lumbar disc herniation 
related to military service is accompanied by medical 
evidence to support that allegation.

2.  The claim for entitlement to service connection for 
lumbar disc herniation is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for lumbar 
disc herniation is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active duty for training from February 1993 
to June 1993.  A June 1993 service medical record notes the 
veteran's complaints of numbness and tingling in the left 
pelvis and problems with the left foot.  The examiner noted 
that 

tests revealed evidence of a stress fracture of the bilateral 
pubic ramus.  Thereafter, the veteran served on active duty 
from February 1994 to September 1994.  An August 1994 
separation examination report notes no complaints or findings 
related to lumbar disc herniation or residuals of a fractured 
pelvis.  At the time of the separation examination, the 
veteran completed a report of medical history at which time, 
in response to a question as to whether she had or had ever 
had recurrent back pain, she responded in the negative.

Private treatment records dated from 1997 to 1998 note the 
veteran's ongoing complaints of low back pain radiculopathy.  
A July 1998 VA CT scan of the lumbosacral spine revealed a 
small, diffuse disc bulge at L5-S1.  The examiner stated, 
"right paracentral disc herniation cannot be excluded."  In 
a September 1998 letter, Dr. Cange, the veteran's private 
physician, stated that she had reviewed the veteran's service 
medical records and opined: 

As likely as not, I do believe that [the 
veteran's] back symptoms, confirmed by 
the CT scan, did initiate from an injury 
sustained to her back . . . when in the 
military.

Analysis

The veteran contends that the RO erred when it failed to 
grant service connection for lumbar disc herniation.  She 
claims that she currently has lumbar disc herniation that is 
attributable to a pelvic fracture sustained during her 
military service.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  


Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or " possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19 (1993). 

Service connection may be established for disability or 
injury incurred in or aggravated during active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 1991).  The 
term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24), 1110 
(West 1991); 38 C.F.R. § 3.6(a) (1999).  As explained below, 
the Board finds that the appellant's claim for service 
connection for lumbar disc herniation is well grounded.

In this case, there is competent medical evidence that the 
veteran has lumbar disc herniation at present, and that the 
veteran's lumbar disc herniation is related to her military 
service.  In view of this evidence, it may at least be said 
that the veteran has presented a plausible claim for service 
connection.  Accordingly, the Board concludes that the 
veteran's claim for service connection is well grounded.  
Caluza, supra.  However, for the reasons set forth in the 
remand below, additional development is warranted in 
compliance with VA's duty to assist the veteran with this 
well-grounded claim.  38 U.S.C.A. § 5107(a) (1999).


ORDER

The claim of entitlement to service connection for lumbar 
disc herniation is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
lumbar disc herniation is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The duty to assist requires that VA 
base disability determinations upon the most complete 
evaluation of the claimant's condition that can feasibly be 
constructed and obtaining opinion's regarding whether current 
disability may be related to service.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) and Moore v. Derwinski, 
1 Vet. App. 401 (1991).  Under the circumstances of this 
case, further development is required to ascertain the nature 
and etiology of the veteran's low back disability.

In view of the forgoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be afforded a VA 
orthopedic examination in order to 
ascertain the nature and etiology of her 
lumbar spine disability.  The claims 
folder and a copy of this Remand must be 
made available to the examiner prior to 
the examination so that the pertinent 
aspects of the veteran's medical history 
may be reviewed.  All indicated special 
tests should be completed.  The 
examiner's report should describe in 
detail the veteran's current symptoms in 
the lumbar spine, as well as pertinent 
clinical and laboratory findings and 
diagnoses of any disorder found to be 
present in the lumbar spine.  The 
examiner should be asked specifically to 
consider whether it is at least as likely 
as not that any lumbar spine disorder 
found to be present is related to the 
pelvic injury sustained by the veteran 
during her military service.  The opinion 
should be supported by reference to 
pertinent evidence in the claims file.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim continues to be denied, a 
supplemental statement of the case should 
be issued and the veteran and her 
representative should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 



